Title: From Alexander Hamilton to Charles Lee, 3 August 1792
From: Hamilton, Alexander
To: Lee, Charles



Sir
Treasury DepartmentAugust 3. 1792.

I have to reply to your letter of the 5th of July.
The instruction respecting the mode of computing the additional ten ⅌ Cent on the new Duties is founded on the following reasoning.
The words of the Section which relate to that addition are “The addition of 10 ⅌ Cent made by the Second Section of the ‘Act making further provision for the debts of the United States’ to the rates of Duties on goods, wares and merchandize, imported in Ships or Vessels not of the United States, shall continue in full force and operation in relation to the articles hereinbefore enumerated and described.”
The addition here contemplated is not an addition of 10 ⅌ Cent generally, but specifically the addition, made by the second Section of the Act quoted, to the rates of duties thereby laid; for these words must of necessity be supplied, since the addition made by that Act was expressly applied to the rates mentioned in it. And this addition, thus precisely defined, is to continue in force in relation to the articles enumerated and described by the last Act—not to extend or apply to the rates prescribed by that Act.
The construction therefore which has been adopted is clearly the precise literal construction of the clause, and it may be also presumed to be agreeable to the intention of the Legislature; because a more simple, as well as a more clear mode of expression could easily have been found to convey the other meaning, if it had been designed, and there was a precedent for it in the antecedent laws. In the first impost Act, an addition of 10 ⅌ Cent in the cases in question, is made to the rates therein specified. When new rates are substituted by the Act making further provision for the payment of the debts of the United States, and it is meant to extend that addition to these rates, the mode of expression used is, “that an addition of 10 ⅌ Centum shall be made to the several rates of duties above specified and imposed &a,” making thereby a special reference to the rates which had been previously designated in the same Act. A departure from this very proper mode of expression, as relating to the then manifest intent of the Legislature, is a strong argument of a different intention in the last instance.
The presumption is that the increase of duty, in respect to foreign bottoms, resulting from the addition of 10 ⅌ Cent to the former rates was deemed by the Legislature sufficient encouragement in this particular to Vessels of the United States; and that they were not disposed to increase the encouragement, in prejudice of the Citizens of those States, which are less concerned in navigation. Considering the fact, with regard to the operation of the provision, as corresponding with that presumption, I feel no motive of public policy, to induce a constructive extension of the duty, beyond the letter of the provision. And I adhere to the general rule of avoiding to burthen the Citizen by construction.
Separate bonds are to be taken for the duties in the cases mentioned by you. The Comptroller has it in charge to make a Circular communication on this point.
The question, with regard to Credit, in certain cases, where the amount of the Duty does not exceed 50 Dollars, is before the Attorney General.
I am, with consideration,   Sir, Your Obed Servant.
A Hamilton
Charles Lee Esqr.
Collr Alexandria.
